UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For: the period ended May 15, 2008 COMMISSION FILE NUMBER: 000-22216 Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-For Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Financial Statements (Unaudited) (A Development Stage Company) March 31, Index Balance Sheets Statements of Operations, Comprehensive Income and Deficit Statements of Cash Flows Statements of Shareholders’ Equity Notes to Financial Statements The Company’s auditors have not reviewed these financial statements for the period ended March 31, 2008. CANADIAN ZINC CORPORATION (a development stage company) Balance Sheets (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) March 31, December 31, 2008 2007 (unaudited) (audited) ASSETS Current Cash and cash equivalents $ 12,324 $ 6,919 Short-term investments (Note 3) 14,303 21,495 Marketable securities (Note 4) 87 100 Account receivable (Note 5) 942 - Other receivables and prepaid expenses 75 172 Total Current Assets 27,731 28,686 Resource interests (Note 5) 37,926 37,797 Plant and equipment (Note 6) 769 448 Total Assets $ 66,426 $ 66,931 LIABILITIES Current Accounts payable $ 260 $ 813 Accrued liabilities 183 441 Total Current Liabilities 443 1,254 Asset retirement obligation (Note 7) 1,249 1,228 Future income tax 3,621 3,621 Total Liabilities 5,313 6,103 Commitments (Notes 5 and 12) SHAREHOLDERS' EQUITY Share capital (Note 8) 67,206 66,593 Contributed surplus (Note 9) 7,739 7,844 Accumulated other comprehensive income - - Deficit (13,832 ) (13,609 ) Total Shareholders’ Equity 61,113 60,828 Total Liabilities and Shareholders’ Equity $ 66,426 $ 66,931 Subsequent event (Note 13) Approved by the Board of Directors: “John F. Kearney” “Robert Gayton” Director Director See accompanying notes to the interim financial statements. CANADIAN ZINC CORPORATION (a development stage company) Statements of Operations, Comprehensive Income and Deficit (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars except share and per share amounts) Three Months ended March 31, 2008 Three Months ended March 31, 2007 Income Interest Income $ 296 $ 320 Expenses Amortization 5 1 Listing and regulatory fees 19 34 Management and directors fees 147 64 Office and general 77 104 Professional fees 22 93 Project evaluation 1 39 Shareholder and investor communications 67 49 Stock based compensation 168 - Write down on marketable securities (Note 4) 13 - 519 384 Net loss for the period (223 ) (64 ) Other comprehensive income/(loss) - - Comprehensive loss $ (223 ) $ (64 ) Deficit, beginning of period $ (13,609 ) $ (12,689 ) Net loss (223 ) (64 ) Deficit, end of period $ (13,832 ) $ (12,753 ) Loss per share - basic and diluted $ (0.00 ) $ (0.00 ) Weighted average number of commonshares outstanding – basic and diluted 120,612,586 107,670,212 See accompanying notes to the interim financial statements. CANADIAN ZINC CORPORATION (a development stage company) Statements of Cash Flows (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) Three Months ended March 31, 2008 Three Months ended March 31, 2007 Operating Activities Loss for the period $ (223 ) $ (64 ) Adjustment for items not involving cash: - Amortization 5 1 - Write down on marketable securities 13 - - Stock based compensation 168 - Change in non-cash working capital items: - Other receivables and prepaid expenses 97 98 - Accounts payable and accrued liabilities (308 ) 158 (248 ) 193 Financing Activities Capital stock issued 340 104 Investing Activities Purchase of equipment (367 ) (26 ) Resource interest and plant and equipment obligations (504 ) - Short-term investments 7,192 5,576 Reclamation security deposits - (30 ) Deferred exploration and development costs, excluding amortization and accretion (1,008 ) (1,763 ) 5,313 3,757 Increase in cash and cash equivalents 5,405 4,053 Cash and cash equivalents, beginning of period 6,919 13,608 Cash and cash equivalents, end of period $ 12,324 $ 17,662 Supplemental Information: Interest paid $ - $ - Income taxes paid $ - $ - See accompanying notes to the interim financial statements. CANADIAN ZINC CORPORATION (a development stage company) Statements of Shareholders’ Equity (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars except for share amounts) Common shares Contributed Shares Amount Surplus Deficit Total Balance, December 31, 2006 107,590,212 $ 59,994 $ 6,479 $ (12,689) $ 53,784 Exercise of options at $0.23 per share 450,000 131 (27) - 104 Future income tax effect of flow through shares - (2,487) - - (2,487) Exercise of options at $0.89 per share 100,000 153 (64) - 89 Exercise of warrants between $0.72 - $0.93 per share 302,738 394 (174) - 220 Issue of shares at $0.85 per unit 11,765,000 9,766 - - 9,766 Share purchase warrants - (1,366) 1,366 - - Exercise of warrants at $0.72 per share 6,012 8 (3) - 5 Stock-based compensation - - 267 - 267 Net loss for the year - - - (920) (920) Balance, December 31, 2007 120,213,962 $ 66,593 $ 7,844 $ (13,609) $ 60,828 Exercise of warrants at $0.72 per share 471,101 613 (273) - 340 Stock-based compensation - - 168 - 168 Net loss for the period - - - (223) (223) Balance, March 31, 2008 120,685,063 $ 67,206 $ 7,739 $ (13,832) $ 61,113 See accompanying notes to the interim financial statements. CANADIAN ZINC CORPORATION (a development stage company) Notes to Financial Statements March 31, (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) (Unaudited) 1. Basis of Presentation These unaudited financial statements have been prepared in accordance with Canadian generally accepting accounting principles (“Canadian GAAP”) for interim financial information and follow the same accounting policies and methods of application as the most recent audited financial statements of the Company for the year ended December 31, 2007. These interim financial statements do not include all the information and note disclosures required by Canadian GAAP for annual financial statements and therefore should be read in conjunction with the Company's audited financial statements and the notes thereto for the year ended December 31, 2007. In management's opinion, all adjustments considered necessary for fair presentation have been included in these financial statements.Interim results are not necessarily indicative of the results expected for the fiscal year. 2.Changes in Accounting Policy On January 1, 2008, the Company adopted the recommendations included in the following Sections of the Canadian Institute of Chartered Accountants Handbook: Section 1535, “Capital Disclosures,” and Section 3862, “Financial Instruments - Disclosures.” (a) Section 1535,“Capital Disclosures” This Section establishes standards for disclosing information about a company’s capital and how it is managed. Under this standard the Company will be required to disclose the following, based on the information provided internally to the Company’s key management personnel: (i)qualitative information about its objectives, policies and processes for managing capital; (ii)summary quantitative data about what it manages as capital; (iii) whether during the period it complied with any externally imposed capital requirements to which the Company is subject; and (iv) when the Company has not complied with such externally imposed capital requirements (if any), the consequences of such non-compliance. As required under Section 1535, the Company’s objectives, policies and processes for managing capital are as follows: The Company manages its common shares, options and warrants as capital. As the Company is in the exploration and development stage, its principal source of funds for its operations is from the issuance of common shares. The issuance of common shares requires approval of the Board of Directors. It is the Company’s objective to safeguard its ability to continue as a going concern, so that it can continue to explore and develop its Prairie Creek project for the benefit of its stakeholders. The Company primarily uses stock options to retain and provide future incentives to key employees and members of the management team. The granting of stock options is primarily determined by the Compensation Committee of the Board of Directors. CANADIAN ZINC CORPORATION (a development stage company) Notes to Financial Statements March 31, (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) (Unaudited) 2.Changes in Accounting Policy (continued) (b) Section 3862,“Financial Instruments – Disclosure” The new disclosure standard requires companies to provide disclosure of quantitative and qualitative information in their financial statements that enable users to evaluate (a) the significance of financial instruments for the company’s financial position and performance; and (b) the nature and extent of risks arising from financial instruments to which the entity is exposed during the period and at the balance sheet date, and management’s objectives, policies and procedures for managing such risks. Companies will be required to disclose the measurement basis or bases used, and the criteria used to determine classification for different types of instruments. The Section requires specific disclosures to be made, including the criteria for: (i) (ii) (iii) designating financial assets and liabilities as held for trading; designating financial assets as available-for-sale; and determining when impairment is recorded against the related financial asset or when an allowance account is used. See Note 11 for disclosures related to financial instruments. 3.Short-term Investments Short-term investments, which consist primarily of investments in Bankers Acceptances and Guaranteed Investment Certificates, are investments with maturities of more than three months and less than one year when purchased.As at March 31, 2008, short-term investments were valued at $14.3 million, earning income at rates ranging from 3.38% to 4.5% (December 31, 2007 - $21.5 million, earning income at rates ranging from 3.4% to 5.75%). The Company has designated its short-term investments as held for trading assets. Interest income and changes in market value on short-term investments are recorded in interest income in the Statement of Operations; accrued interest earned but not yet received is included in other receivables on the balance sheet. The market value of these assets is based upon quoted market values and the recorded amounts, at March 31, 2008, approximate fair value for these investments. 4.Marketable Securities On December 21, 2006, the Company participated in a private placement and subscribed to 5,000,000 Units of Ste. Genevieve Resources Ltd. (“SGV”), a company listed on the Canadian Trading and Quotation System Inc. (“CNQ”), at $0.05 per Unit for a total of $250,000. Each Unit consisted of one common share and one common share purchase warrant entitling the holder to acquire an additional common share at a price exercisable at $0.06 on or before December 29, 2008.On March 27, 2008, Ascendant Copper Corporation (“Ascendant”), a company listed on the Toronto Stock Exchange, announced that it had completed its acquisition of all of the issued and outstanding common shares in the capital of SGV in exchange for approximately 31,632,582 Ascendant common shares. In addition, Ascendant assumed the obligations of SGV arising under its outstanding warrants by issuing a replacement warrant of Ascendant for each 5.5422556 SGV warrants, subject to adjustment and on the terms set out in the arrangement agreement between the parties. Canadian Zinc Corporation has estimated that, based upon 199,521,201 SGV common shares previously issued, it now holds approximately 792,712 Ascendant Shares and approximately 902,160 Ascendant warrants. The market value of the Ascendant shares held by the Company, as at March 31, 2008, was approximately $87,000 (December 31, 2007 - $100,000). The loss in market value has been recorded in the Statement of Operations in accordance with the Company’s designation of the marketable securities as held for trading assets. 5. Resource Interests The Company’s resource interests comprise the Prairie Creek Mine Property: March 31, 2008 December 31, 2007 Acquisition costs: - mining lands $ 3,158 $ 3,158 - plant and mill 500 500 3,658 3,658 Reclamation security deposits 425 425 Increase from asset retirement obligations 623 635 Exploration and development costs (see table below) 33,220 33,079 $ 37,926 $ 37,797 Exploration and development costs incurred in the three months ended March 31, 2008, March 31, 2007, and the year ended December 31, 2007, are detailed below: Three Months ended March 31, 2008 Three Months ended March 31, 2007 Year ended December 31, 2007 Exploration and development costs Assaying and metallurgical studies $ 25 $ 106 $ 307 Camp operation and project development 476 568 2,804 Drilling and underground development 171 814 6,076 Insurance, lease rental 13 7 102 Permitting and environmental 226 120 694 Transportation and travel 97 148 847 1,008 1,763 10,830 Drilling and underground development credit (942 ) - - Amortization – asset retirement obligation 13 32 128 Amortization – mining plant and equipment 41 34 143 Asset retirement accretion 21 19 77 75 85 348 Total Exploration and development costs, for the period 141 1,848 11,178 Exploration and development costs, beginning of period 33,079 21,901 21,901 Exploration and development costs, end of period $ 33,220 $ 23,749 $ 33,079 5.Resource Interests (continued) The Company conducted an underground drilling program at the Prairie Creek Mine that commenced in 2006 and continued through to the end of 2007. During the three months ended March 31, 2008, the Company incurred further expenditures relating to the demobilization of the contractor’s equipment and finalization of the work program. Following completion of the contract, a reconciliation of the project costs was performed which resulted in a credit of $942,000 which was paid to the Company subsequent to March 31, 2008. The Company holds a 100% interest in the Prairie Creek Mine property and plant and equipment located in the Northwest Territories, Canada. In 1996, the Company concluded a Co-operation Agreement (the “Agreement”) with the Nahanni Butte Dene Band (“Nahanni”), part of the Dehcho First Nations.In return for co-operation and assistance undertakings given by Nahanni towards the development of the Prairie Creek Project, the Company granted the following net profit interest and purchase option to Nahanni: (i) A 5% annual net profits, before taxation, interest in the Prairie Creek Project, payable following the generation of profits after taxation equivalent to the aggregate cost of bringing the Prairie Creek Project into production and establishing the access road; and (ii) An option to purchase either a 10% or a 15% interest in the Prairie Creek Project at any time prior to the expiry of three months following permitting for the Project, for the cash payment of either $6 million or $9 million, subject to price adjustment for exploration expenditure and inflation, respectively. In October 2003 Nahanni informed the Company that Nahanni considers the Agreement terminated.Such termination is not in accordance with the provisions of the Agreement.The Company is currently re-negotiating the Agreement with Nahanni. The Company holds various licences and permits required in order to maintain and perform current activities at the Prairie Creek Mine site. A summary of permits and licences granted to the Company subsequent to December 31, 2006 is noted below. On April 10, 2007, the Mackenzie Valley Land and Water Board issued a Land Use Permit for use of the road which connects the Prairie Creek Mine with the Liard Highway.
